DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
2.	Applicant's arguments (see pages 7-11) filed on the 19th of April, 2021 have been fully considered but they are not persuasive. 
	Regarding Independent Claim 1, applicant argued that the cited reference(s) on record does not disclose ‘test the message by detecting an anomaly in a bus identifier, test the message by detecting an anomaly in the format of the message, test the message by detecting an anomaly in a time the message is received, test the message by detecting an anomaly in a signal parameter of a signal of the plurality of signals’.  In response to applicant’s argument, the examiner respectfully disagrees.   
Galula reference discloses test the message by detecting an anomaly in a bus identifier (Fig. 1C, ‘SEU 40A may operate in accordance with an embodiment of the invention to monitor CAN messages that are transmitted between high-speed bus CAN 61 and CAN gateway 80 and to detect anomalous messages that are transmitted to buses CAN 61 and CAN 71’, ¶s 0060 and 0096, see also ¶s 0010, 0034 and 0051; NOTE: As underlined above, SEU 40A (interpreted to be electronic processor by the examiner) monitor/test messages to detect anomalous messages that pass through CAN 61 and CAN 71 buses (CAN 61 and CAN 71 buses are interpreted to be bus identifier as enabled in paragraph 0022 of applicant’s specification that define bus identifier to be vehicle bus 140), 
test the message by detecting an anomaly in the format of the message (Fig. 1C, ‘SEU 40A may operate in accordance with an embodiment of the invention to monitor CAN messages that are transmitted between high-speed bus CAN 61 and CAN gateway 80 and to detect anomalous messages that are transmitted to pass through CAN gateway 80 from one to the other of buses CAN 61 and CAN 71.  The message/CAN message may be one data unit or a group of data units that are sent to, or from a specific node on a network.  A message having message ID XYZ may be used to refer to a type of message having specific ID.  CAN messages might include 11 bit or 29 bit extended, arbitration ID and a cyclic redundancy check (CRC)’, ¶s 0029, 0034 and 0060; NOTE: As underlined above, message/CAN messages that is monitor to detect anomalous messages does have specific identification (ID), which in interpreted to be the format of the message as enabled in paragraph 0022 of applicant’s specification that define format of the message to include for example message identifier, length of the message and reserved bits of the message),
test the message by detecting an anomaly in a time the message is received (‘for example, a node in an in-vehicle may typically transmit a messages according to a relatively constant time interval (e.g., once every second or 100ms).  At specific times or The time intervals between messages sent by a node may be known to, or determined by, an embodiment and may be recorded, or included in, a timing or other model such that they may be used in order to determine, detect or identify anomalies’, ¶ 0044, see also ¶ 0054; NOTE: As underlined above, the time intervals between messages received are determined/tested to detect/identify anomalies in the messages), and
test the message by detecting an anomaly in a signal parameter of a signal of the plurality of signals (‘based on relating the average time lapse to a threshold, the controller may determine at least one message included in the plurality of messages is related to an anomaly and may perform at least one action related to the anomaly. A threshold may be dynamically modified’, ¶ 0010; NOTE: As underlined above, the controller tested at least one message included in the plurality of message that is related to an anomaly).  
Thus, the cited reference(s) on record disclose the above argued claimed limitation(s).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3113529 A1 to Galula et al. (Galula) as disclosed in the IDS, in view of Publication No.: US 2016/0359893 A1 to Kishikawa et al. (Kishikawa). 
As to Claims 1 and 11, Galula discloses a system for detecting a disruption in a communication system of a vehicle, the system comprising: 
a vehicle bus (Figs. 1B, 1C and 2, ‘Fig. 1B schematically shows a vehicle 30 that includes an in-vehicle CAN 61. As shown, CAN 61 may include hardware communication buses 61 and 71.  CAN 61 may include, for example, a high-speed CAN bus 61 and a medium-speed CAN bus 71 to which various components of vehicle 30 may be connected as nodes’, ¶s 0030 and 0032); and 
an electronic processor configured to (Fig. 1C, ‘SEU 40A’), receive a message from the vehicle bus, the message having a format and a plurality of signals (Figs. 1B, 1C and 2, ‘CAN 61 may include, for example, a high-speed CAN bus 61 and a medium-speed CAN bus 71 to which various components of vehicle 30 may be connected as nodes. The term "node" (or "network node") as used and referred to herein may relate, or refer to, any component connected to an in-vehicle network, e.g., a node as referred to herein may be any unit, device or system connected to an in-vehicle network and adapted to receive and/or transmit data or messages over the in-vehicle network’, ¶ 0032; see also ¶ 0014),
test the message by detecting an anomaly in a bus identifier (Fig. 1C, ‘SEU 40A may operate in accordance with an embodiment of the invention to monitor CAN messages that are transmitted between high-speed bus CAN 61 and CAN gateway 80 and to detect anomalous messages that are transmitted to pass through CAN gateway 
test the message by detecting an anomaly in the format of the message (Fig. 1C, ‘SEU 40A may operate in accordance with an embodiment of the invention to monitor CAN messages that are transmitted between high-speed bus CAN 61 and CAN gateway 80 and to detect anomalous messages that are transmitted to pass through CAN gateway 80 from one to the other of buses CAN 61 and CAN 71.  The message/CAN message may be one data unit or a group of data units that are sent to, or from a specific node on a network.  A message having message ID XYZ may be used to refer to a type of message having specific ID.  CAN messages might include 11 bit or 29 bit extended, arbitration ID and a cyclic redundancy check (CRC)’, ¶s 0029, 0034 and 0060),
test the message by detecting an anomaly in a time the message is received (‘for example, a node in an in-vehicle may typically transmit a messages according to a relatively constant time interval (e.g., once every second or 100ms).  At specific times or under specific conditions, the node may deviate from its regular, constant or normal interval. The time intervals between messages sent by a node may be known to, or determined by, an embodiment and may be recorded, or included in, a timing or other model such that they may be used in order to determine, detect or identify anomalies’, ¶ 0044, see also ¶ 0054) and 
test the message by detecting an anomaly in a signal parameter of a signal of the plurality of signals (‘based on relating the average time lapse to a threshold, the controller may determine at least one message included in the plurality of messages is 
Galula does not expressly disclose generate an error when the anomaly in the format of the message, the anomaly in the time the message is received, or the anomaly in the signal parameter is detected.
However, Kishikawa discloses generate an error when the anomaly in the format of the message, the anomaly in the time the message is received, or the anomaly in the signal parameter is detected (‘in this case, the anomaly detection ECU 100 sends an error frame out onto the bus 300 when an anomaly is detected in the anomaly detection processing performed by the anomaly detection processing unit 154 at the timing of when receiving the data frame’, ¶ 0116; see also ¶ 0110).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘generate an error when the anomaly in the format of the message, the anomaly in the time the message is received, or the anomaly in the signal parameter is detected’ as disclosed by Kishikawa into Galula so as to effectively detect/monitor unauthorized/anomaly frames transmitted over an onboard communication network, Kishikawa ¶ 0010.
As to Claims 2 and 13, Kishikawa further discloses wherein the electronic processor is further configured to abort the test of the message when the anomaly in the bus identifier is detected (‘according to the example in Figs. 13A through 13D, if the state of the vehicle is stopped with regard to a data frame where the ID is 0x100, the monitoring level is 0 regardless of how many times an anomaly has been detected’, ¶ 
As to Claims 3 and 12, Galula further discloses wherein detecting an anomaly in a bus identifier includes checking that the bus identifier is stored in a table (‘associating or linking a message or an identifier of a message (e.g., a CAN message or a message ID) with a repetition period, a recurrence, a periodicity and/or with a time interval (e.g., an expected or normal time interval as described) may include inserting, e.g., into a table or list, an entry that includes the message ID (or other descriptor of the message) and a set of time intervals, repetition values and/or other data such that using the message ID, the repetition period or other timing values or parameters may be readily and quickly retrieved or obtained’, ¶ 0051).
As to Claims 4 and 14, Galula further discloses wherein detecting an anomaly in the format of the message includes performing at least one selected from a group consisting of detecting an anomaly in a message identifier, detecting an anomaly in a length of the message, and detecting an anomaly in reserved bits of the message (‘based on comparing or otherwise relating an average time lapse to a threshold, a controller (e.g., embedded in an SEU 40) may determine at least one message included in the plurality of messages is related to an anomaly. For example, if the average time
interval calculated for a set of ten ("10") sequential messages with an ID of nine is above a threshold (e.g., a threshold as shown in table 580) then an SEU 40 may determine that at least one of the ten messages is related to an anomaly. For example, it may be that the third message in the above exemplary set of ten messages was sent by a malicious entity that managed to break into an in-vehicle network. Another way to 
As to Claims 5 and 15, Galula further discloses wherein detecting an anomaly in a message identifier includes extracting the message identifier from the message and checking that the message identifier is stored in a table containing valid message identifiers for the bus identifier of the message (‘based on comparing or otherwise relating an average time lapse to a threshold, a controller (e.g., embedded in an SEU 40) may determine at least one message included in the plurality of messages is related to an anomaly. For example, if the average time interval calculated for a set of ten ("10") sequential messages with an ID of nine is above a threshold (e.g., a threshold as shown in table 580) then an SEU 40 may determine that at least one of the ten messages is related to an anomaly. For example, it may be that the third message in the above exemplary set of ten messages was sent by a malicious entity that managed to break into an in-vehicle network. Another way to group messages to be compared, other than ID, may be used. For example, messages may be grouped by message source, message type, message subject, message payload, message destination, etc.’, ¶ 0126).
As to Claims 6 and 16, Galula further discloses wherein the electronic processor is configured to generate an error, and abort further testing of the message if the message identifier is not stored in the table containing valid message identifiers for the bus identifier of the message (‘blocking a message may include destroying a message being communicated over a network or communication bus while the message is 
As to Claims 7 and 17, Galula further discloses wherein detecting an anomaly in a length of the message includes extracting the length of the message from the message and checking that the length of the message meets a predetermined requirement for valid message length (‘receiving a message sent from, or sent to, at least one of the plurality of ECUs; determining, based on the model, whether or not a behavior or, the received message, meets a criteria or complies with an expected timing, content, or other expected value or attribute; and, if the message does not comply with an expected value or does not meet a criteria, then performing at least one action related to the message, related to the in-vehicle network and/or related to the at least one ECU. For example, an action performed by controller 105 may be or may include, logging or recording an event (e.g., for further or future investigation or analysis), removing a message from a communication bus, modifying a message and/or changing a configuration of an in-vehicle network or of at least one of the ECUs connected to the in-vehicle network’, ¶ 0021).
As to Claims 8 and 18, Galula further discloses wherein detecting an anomaly in reserved bits of the message includes extracting data from the message and checking if the reserved bits of the message are being used (‘receiving a message sent from, or 
As to Claims 9 and 19, Galula further discloses wherein detecting an anomaly in a time that the message is received includes calculating, a time difference between the time the message is received and a time a previous message was received (‘as shown by block 620, based on the model and based on a timing attribute of the message, it may be determined whether or not the message complies with the model.  For example, the time difference, distance or interval between a received message and a previous message with the same message ID may be calculated or determined (e.g., by subtracting the reception time of the previous message from the reception time of the received message) and the calculated or determined time difference, distance or interval may be compared to a set of time thresholds, differences, laps, distances or intervals, for the message ID, as recorded or indicated in a timing model as described. For example, a set of time thresholds, time differences, time distances or time intervals, see also ¶ 0043); 
determining, if the time difference is less than a previously established time difference (‘SEU 40 may use a recorded, or stored, normal or expected periodicity of a message ID (e.g., included in a model as described) in order to identify an anomaly.  For example, SEU 40 may measure or otherwise determine a time interval between two messages (or a plurality of more than two messages) that include a specific (and same) message ID, com pare the measured time to a time interval stored or recorded in a model as described, and, if the measured time interval is greater, or is less, than the time interval in a model, SEU 40 may determine at least one of the two messages is related to an anomaly’, ¶ 0049); 
determining, if the rate that messages are received is above a first predetermined threshold value or below a second predetermined threshold value (‘SEU 40 may use a recorded, or stored, normal or expected periodicity of a message ID (e.g., included in a model as described) in order to identify an anomaly.  For example, SEU 40 may measure or otherwise determine a time interval between two messages (or a plurality of more than two messages) that include a specific (and same) message ID, com pare the measured time to a time interval stored or recorded in a model as described, and, if the measured time interval is greater, or is less, than the time interval in a model, SEU 40 may determine at least one of the two messages is related to an anomaly’, ¶ 0049); 
generating, with the electronic processor, an error when the anomaly in the rate that messages are received is detected (‘differences in data, content or payload discovered, detected or identified as described may cause an SEU 40 to indicate an 
wherein a message identifier of the previous message and a message identifier of the message are the same (‘an embodiment may receive a plurality of messages
and determine that at least one of the plurality of messages is related to an anomaly. For example, an SEU may receive a first and a second messages that include (or have) the same ID value, e.g., first and a second messages with an ID value of "42" may be sent over an in vehicle communication network and may be received via port 42 as described. An SEU may determine a time laps, or time interval, between the first and second messages’, ¶ 0232).
As to Claims 10 and 20, Galula further discloses wherein detecting an anomaly in a signal parameter of a signal of the plurality of signals includes checking, a value of the signal is within a predetermined allowable range (‘for example, if a time interval between two sequential messages with the same ID is within a range, or according to a value or threshold included or indicated in a model then an SEU may determine the messages comply with the model and/or the SEU may determine that a behavior represented by the messages complies with the model’, ¶ 0113); 

SEU may determine the messages do not comply with the model. With respect to content, if content in a message is not as defined, represented, or indicated in a model then an SEU may determine that the message does not comply with the model’, ¶ 0113); 
checking, the value of the signal is not stored in a table of invalid signal values (‘an ECU receiving a message may validate the counter value to make sure that indeed
the value is increasing and is matching the expected value.  Such messages may be checked by an SEU 40 to make sure that the message is valid. For example, an
SEU 40 may keep track of the expected counter values for each message ID and, should a message appear on the in-vehicle network with invalid counter value, the SEU 40 may detect this as an anomaly. Same goes for invalid CRC or signature values’, ¶ 0096); 
checking, the value of the signal is stored in a table of valid signal values (‘calculating and recording or storing thresholds, e.g., in a model as described, may be done by an SEU 40 that may be configured to examine data (e.g., model 136 stored in storage system 130), identify time intervals (e.g., stored in a predefined or known format and/or in predefined files or folders in a timing or other model such as model 136 in storage system 130), and calculate and store thresholds as described’, ¶ 0049); 
checking, the value of the signal changes at an allowable rate (‘if a counter that counts or records the number of deviations is greater than a counter threshold value, 
if the signal is a counter, checking the counter has been updated correctly (‘if a counter that counts or records the number of deviations is greater than a counter threshold value, then an SEU may determine that at least one of the received messages is related to an anomaly. For example, a counter threshold value for message ID "42" may be "7" (e.g., "7" may be set of ID "42" in a counter threshold column in table 580), an SEU may increase a counter each time a timing deviation related to messages with an ID of "42" is identified and, if the counter reaches "8", the SEU may determine that an anomaly is identified for messages with ID “42”, ¶ 0236).

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463